 
Exhibit 10.1
 
2007 Executive Compensation Matters


On February 22, 2007, the Compensation Committee of our Board of Directors took
the following actions:



(1)  Approved an increase in the salary of Frederick J. Crawford, our senior
vice president and chief financial officer, to $500,000. This increase was to
bring his salary within the competitive range for chief financial officers of
the 30 largest U.S. life insurers.



(2) Approved the performance-based compensation measures pursuant to which
annual incentive program (“AIP”) awards may be paid to executive officers under
the Lincoln National Corporation Amended and Restated Incentive Compensation
Plan (the “ICP”) for fiscal 2007. The ICP was filed as Exhibit 8 to our proxy
statement for the 2005 Annual Meeting of Shareholders. The annual incentive
awards will be paid in cash, unless an executive officer does not meet the
applicable share ownership requirements, in which case the award will be paid
shares of common stock pursuant to the terms of the ICP. The 2007 performance
measures are:


·  growth in our income from operations per share,
·  sales growth, and
·  merger-related expense savings.


For the executive officers in our business lines, these measures are weighted
between enterprise results and the applicable line of business results.


Unless and until we disclose new performance measures, these measures will apply
to future AIP awards.

 
(3) Approved the performance goals for the three-year (2007-2009) ICP long-term
performance cycle. The performance measures were as follows:


·  growth in income from operations per share,
·  sales growth, and
·  return on equity.


Unless and until we disclose new performance measures, these measures will apply
to future long-term incentive awards.


Income from operations is defined for the purposes of paragraphs (2) and (3)
above as net income determined in accordance with generally accepted accounting
principles (“GAAP”) excluding, as applicable, the after-tax effects of: realized
gain or losses on investments and derivatives, merger and integration related
expenses and restructuring charges, curtailment gains and losses, net gain
(loss) on reinsurance embedded derivatives/trading securities, cumulative effect
of accounting changes, FAS 113 reserve development on business sold through
indemnity reinsurance, gain (loss) on sale of subsidiaries, and loss on early
retirement of debt.


    (4) Approved the 2007 target AIP and target long-term incentive awards for
the 2007-2009 performance cycle under the ICP, which will be paid or vest only
if the performance measures discussed in paragraphs (2) and (3) above,
respectively, are met.


Awards, if any, will be paid out or vest after the end of the applicable
performance period only upon the Compensation Committee’s determination that
threshold performance has been achieved for at least one of the three
performance measures. A maximum of AIP and LTI award of 200% of target will
 
- 1 -

--------------------------------------------------------------------------------


 
be paid or vest when performance is superior, and a minimum award of 50% of
target will be paid or vest when a threshold level of performance is met.


Participants will have the opportunity to elect to receive their LTI award as
either: 100% phantom performance shares (shown above), or 75% performance shares
and 25% cash (permitted only if current share ownership requirements are
satisfied) within thirty (30) days of the date the cycle was established.
Participants entering the cycle after that date will receive their awards
entirely in performance shares.


Unless and until we disclose new performance measures, these terms will apply to
future performance cycles.
 
 
 
 
 
 
 
 
 
- 2 -


--------------------------------------------------------------------------------